Case 1:21-cv-21342-DPG Document 1-3 Entered on FLSD Docket 04/07/2021 Page 1 of 1


AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                      Southern District of Florida

                   Christopher S. Powers
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                V.                                 )       Civil Action No.
                                                                   )
                      Illinois Tool Works                          )
                                                                   )
                            Defendant


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Illinois Tool Works
                                         By Serving:
                                         CT CORPORATION SYSTEM
                                         1200 S. PINE ISLAND ROAD
                                         PLANTATION, FL 33324



         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Alexander A. Palamara, Esq.
                                         Dell & Schaefer, Chartered
                                         2404 Hollywood Blvd.
                                         Hollywood, FL 33020
                                         Email: Alex@diattorney.com
                                         Phone:(954) 620-8300

        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
